Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
  This Office Action is in response to the papers filed on 17 August 2021.

CLAIMS UNDER EXAMINATION
     Claims 7-8, 11-12, 25 and 27 are pending and have been examined on their merits. 

                                                       PRIORITY
                 JP2013-107568, filed on 22 May 2013, is acknowledged.

WITHDRAWN REJECTIONS
The previous grounds of rejection have been withdrawn due to claim amendment.

NEW OBJECTIONS
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).


NEW REJECTIONS
New rejections have been necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7-8, 11-12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hariri et al. (previously cited; Methods of Generating Natural Killer Cells. Patent 8926964; Prior Publication Data US 2012/0148553; 14 June 2012 with benefit to Provisional Application 61/363981, filed on 13 July 2010) in view of Kohjin Bio. Co (Kojin Bio Catalogue 2010, pages 1-48), Fujisaki et al. (Expansion Of Highly Cytotoxic Human Natural Killer Cells For Cancer Cell Therapy. Cancer Res. 2009 May 1; 69(9): 4010–4017) and Abcam (Cell-Mediated Cytotoxicity Assay Kit. 201`2 pages 1-16).

Hariri teaches a “two-step expansion and differentiation method” of making Natural Killer (NK) cells (See Abstract). Claim 1 has been amended to recite “a population of NK cells”. Any 2 or more NK cells reads on a “population” of NK cells. Hariri teaches expanding and differentiating cells, for example, CD34+ hematopoietic stem cells, to natural killer cells” (column 2, lines 35-38). Hariri teaches the first step is used to “expand” and "differentiate" said stem cells into NK cells during said expansion (column 2, lines 62-64). The first medium may comprise SCF, Flt-3 Ligand, IL-7 and IL-15 (See column 3, lines 15-18). The second step uses IL-2 to further “expand" cells from the first step to produce a population of activated NK cells (See Column 2, lines 65-67). 

Regarding the first step, Hariri teaches the following ([0085]):

Without wishing to be bound by any parameter, mechanism or theory, culture of the hematopoietic cells as provided herein results in continuous expansion of the hematopoietic cells and differentiation of NK cells from said cells. In certain embodiments, hematopoietic cells, e.g., stem cells or progenitor cells, used in the methods provided herein are expanded and differentiated in the first step using a feeder layer. In other embodiments, hematopoietic cells, e.g., stem cells or progenitor cells, are expanded and differentiated in the first step without the use of a feeder layer.



Regarding the second step, Hariri teaches the following ([0122]):

[0122]
In the method provided herein, the hematopoietic cells, e.g., stem cells or progenitor cells, and natural killer cells, resulting from the first step, are further expanded and differentiated in a second step, e.g., without the use of feeder layer or in the presence of feeder cells. Culture of the cells as provided herein results in continuous expansion, differentiation as well as maturation of the NK cells from the first step. In the second step, the NK cells are expanded, differentiated and maturated, in a continuous fashion, in a second culture medium, e.g., comprising different cytokines and/or bioactive molecules than said first medium. In certain embodiments, the second culture medium is an animal component-free medium. Exemplary animal component-free cell culture media are described in Section 6.2.1, above.


Therefore Hariri discloses the first and second steps can be conducted either with or without feeder cells.

In the section marked “6.2.1 First Culturing Step”, Hariri teaches (column 22, lines 17-24):
The time for expansion and differentiation of hematopoietic cells into NK cells can be, for example, from about 3 days to about 120 days. In one embodiment, the differentiation time is about 7 days to about 75 days. In another embodiment, the differentiation time is about 14 days to about 50 days. In a specific embodiment, the differentiation time is about 21 days to about 28 days.

Therefore Hariri discloses the first step can be conducted for a time period which includes 35 days. 

Hariri teaches said cells are cultured in said second medium for “1, 2, 3, 4, 5, 6, 7,
8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27 or 28 days” (column 5, lines 15-18).

While Hariri teaches the cited cytokines used are not comprised with an undefined component of the media (e.g. serum), the art teaches the cytokines are exogenous to the undefined component of the media (e.g. serum). The art teaches both the first and second steps may be performed using human serum AB (See Column 3, lines 4-5; lines 45-46). 

While Hariri teaches the first step can be conducted for a range of time which encompasses 35 days, the art does not anticipate the claimed amount.

Hariri teaches IL-2 may be used in the second step at a concentration of about 50 to about 1500 IU/ml (column 5, lines 3-6). Hariri does not disclose whether a concentration of 2813 IU/ml can be used.

While Hariri teaches using a media supplemented with human serum AB (supra), the art is silent regarding the use of human serum albumin in the medium of the second step.

As set forth above, Hariri teaches a method of making Natural Killer cells. Hariri explicitly teaches the cells can be administered to treat a subject with cancer or treat viral infection (see Abstract; Column 5, line 65). At section Column 49, lines 20-60, Hariri teaches:
In specific embodiments, the viral infection is an infection by a virus of the Adenoviridae, Picornaviridae, Herpesviridae, Hepadnaviridae, Flaviviridae, Retroviridae, Orthomyxoviridae, Paramyxoviridae, Papilommaviridae, Rhabdoviridae, or Togaviridae family. In more specific embodiments, said virus is human immunodeficiency virus (HIV).coxsackievirus, hepatitis A virus (HAV), poliovirus, Epstein-Barr virus (EBV), herpes simplex type 1 (HSV1), herpes simplex type 2 (HSV2), human cytomegalovirus (CMV), human herpesvirus type 8 (HHV8), herpes zoster virus (varicella zoster virus (VZV) or shingles virus), hepatitis B virus (HBV), hepatitis C virus (HCV), hepatitis D virus (HDV), hepatitis E virus (HEV), influenza virus (e.g., influenza A virus, influenza B virus, influenza C virus, or thogotovirus), measles virus, mumps virus, parainfluenza virus, papillomavirus, rabies virus, or rubella virus


Examiner interprets these conditions to read on infection diseases. At Column 42, line 54 through column 45, line 12, Hariri teaches:

In certain other specific embodiments, the cancer is a solid tumor, e.g., a carcinoma, such as an adenocarcinoma, an adrenocortical carcinoma, a colon adenocarcinoma, a colorectal adenocarcinoma, a colorectal carcinoma, a ductal cell carcinoma, a lung carcinoma, a thyroid carcinoma, a nasopharyngeal carcinoma, a melanoma (e.g., a malignant melanoma), a non-melanoma skin carcinoma, or an unspecified carcinoma; a desmoid tumor; a desmoplastic small round cell tumor; an endocrine tumor; an Ewing sarcoma; a germ cell tumor (e.g., testicular cancer, ovarian cancer, choriocarcinoma, endodermal sinus tumor, germinoma, etc.); a hepatosblastoma; a hepatocellular carcinoma; a neuroblastoma; a non-rhabdomyosarcoma soft tissue sarcoma; an osteosarcoma; a retinoblastoma; a rhabdomyosarcoma; or a Wilms tumor. In another embodiment, the solid tumor is pancreatic cancer or breast cancer. In other embodiments, the solid tumor is an acoustic neuroma; an astrocytoma (e.g., a grade I pilocytic astrocytoma, a grade II low-grade astrocytoma; a grade III anaplastic astrocytoma; or a grade IV glioblastoma multiforme); a chordoma; a craniopharyngioma; a glioma (e.g., a brain stem glioma; an ependymoma; a mixed glioma; an optic nerve glioma; or a subependymoma); a glioblastoma; a medulloblastoma; a meningioma; a metastatic brain tumor; an oligodendroglioma; a pineoblastoma; a pituitary tumor; a primitive neuroectodermal tumor; or a schwannoma. In another embodiment, the cancer is prostate cancer.

Therefore the art disclose a population of Natural Killer cells that treat an infectious disease or cancer. Hariri teaches NK cells of the disclosed invention can be used as part of an anti-cancer therapy regimen (Column 46, section 6.8.3). Therefore the art teaches applying the NK cells to a pharmaceutical composition for treating an infectious disease or cancer.

Hariri teaches the following at Column 36, lines 20-25:
Optionally, the cytotoxic activity isolated or enriched natural killer cells can be assessed, e.g., in a cytotoxicity assay using tumor cells, e.g., cultured K562, LN-18, U937, WERI-RB-1, U-118MG, HT-29, HCC2218, KG-1, or U266 tumor cells, or the like as target cells

Therefore the art suggests using a cytotoxicity assay using K562 cells to assess the cytotoxicity of isolated or enriched natural killer cells.

At Column 61, lines 10-12, Hariri explicitly teaches performing a flow cytometry-based cytotoxicity assay using freshly cultured and PKH labeled K562 cells (10:1 E:T ratio, 4 hr, 37° C.) was performed to evaluate NK functionality. 

While the art teaches a K562 cytotoxic assay by mixing and co-culturing NK cells and K562 cells for 4 hours, the art teaches a 10:1 ratio. The art is silent regarding the use of a 2:1 ratio.

 Kohjin Bio Co. discloses liquid media (KBM501 and KBM502) optimized for activation of lymphocytes, particularly NK cells and cytotoxic T cells, and the subsequent expansion culture of the activated lymphocytes (page 18). The art teaches KBM501 contains 1,750,000 JRU/L of IL-2 (hence, 1750 JRU/ml) (see page 6). It is of note the instant specification discloses 1IU is about 0.622JRU. Therefore the media disclosed by Kohjin comprises about 2813 IU/ml. Kohjin teaches both media contain “human albumin” (see page 6). Kohjin teaches the albumin in KBM media is “serum albumin” (see page 17, right column, second bullet point).

Fujisaka et al. teach NK cytotoxicity can be measured using E: T ratios of 2:1, 1:10, 1:100 and 1:1 (page 5, “Cytotoxicity of expanded NK cells against AML cells; second paragraph of Discussion).

Abcam teaches cell-mediated cytotoxicity is characterized by cytolysis of a target cell by effector cells such as cytotoxic T lymphocytes or natural killer cells (page 3, first paragraph of Background). Abcam discloses an in vitro cytoxicity assay (Figure 1). Abcam teaches the degree of cytotoxicity of natural killer cells (effector cells; NK cells) on K562 cells (target cells) depends on the ratio of NK cells to K562 cells. When K562 cells were cultured alone, there is little cell death (2%). Addition of NK cells at a ratio as low as 6.25:1 caused a significant increase in K562 cell death (8.2%). At a ratio of NK cells to target cells of 25:1, there is 19.7% death of K562 cells. Therefore the ratio of effector NK cells to target K562 cells is a result effective variable.

It would have been obvious to combine the teachings of Hariri to practice a method of generating NK cells using the claimed steps. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale A indicates it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable. Hariri et al. disclose a two-step method of generating NK cells comprising 

Further, Hariri discloses a range of time for culturing, the art teaches cells can be cultured during the second step for 5, 6, 7, 8 or 9 days and that mature cells can be detected at this time point by morphological analysis. It would be obvious to one of ordinary skill in the art to culture cells for 7 days because Hariri teaches mature NK cells can be obtained after “7” days using the disclosed method. One would be motivated to use any time in the disclosed range since Hariri teaches NK cells may successfully be obtained. Therefore, Examiner asserts the claimed ranges are prima facie obvious. 

It would have been obvious to combine the teachings of Hariri and Kohjin by using a concentration of IL-2 that is between 2500-2900 IU/ml. One would have been motivated to do so since Kohjin teaches the use of a commercially available media that optimizes NK cell activation and expansion that contains 2813 IU/ml IL-2. The skilled artisan would use this concentration since it is taught to be optimal for activating and expanding NK cells. Further, one would use this concentration to increase the number of activated NK cells produced by Hariri. One would have had a reasonable expectation of success since Kohjin teaches IL-2 can be used at this concentration. One would have expected similar results since both references are directed to producing activated NK cells. As set forth above, Hariri teaches culturing a medium supplemented with AB-type serum. It would have been obvious to use human serum albumin in said medium. One would have been motivated to do so since Kohjin teaches medium supplemented with IL-2 also contains human serum albumin. The skilled artisan would use human serum albumin since the prior art teaches it is used in mediums for producing NK cells. One would have had a reasonable expectation of success since Kohjin teaches human serum albumin can be used in culture mediums that comprise IL-2. One would have expected similar results since both references are directed to producing activated NK cells.

It would have been obvious to measure the cytotoxic activity of the NK cells as claimed. One would have been motivated to do so since Hariri teaches measuring cytotoxicity using K562 as target cells by co-culturing for 4 hours. While Hariri uses a ratio of 10:1, it would have been obvious to use a 2:1 ratio since, as disclosed by Fujisaki. Fujisaka teaches NK cytotoxicity assays can be conducted at low and high effector:target cell ratios, including 2:1. Therefore this ratio is known in the art. As taught by Abam the degree of cytotoxicity of natural killer cells (effector cells; NK cells) on K562 cells (target cells) depends on the ratio of NK cells to K562 cells. Examiner notes steps a-b of claim 7 recite the steps for producing NK cells, while step c is directed to analysis of said cells. Because steps a-b are rendered obvious by the teachings of the prior art, one would expect the NK cells produced to have the claimed cytotoxicity. Because Hariri teaches NK cells are used to treat cancer, the skilled artisan would want to use cells with the highest cytotoxicity to have the best therapeutic effect.

 Further, the following is noted from the MPEP:
MPEP 2144.05: “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 


MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  


Therefore Claim 7 is rendered obvious (claim 7).

Hariri teaches the use of TPO in the first medium (See Column 3, line 19). Therefore Claim 8 is rejected (claim 8). 

Hariri teaches precursor cells that are from umbilical cord blood. Therefore Claims 11-12 are rejected (claims 11-12).

Hariri teaches the following:


    PNG
    media_image1.png
    243
    435
    media_image1.png
    Greyscale

(column 4, lines 38-50).

Therefore, Hariri is interpreted to teach the first medium does not require IL-2. Claim 25 is included in this rejection (claim 25).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 17 August 2021 are acknowledged. The Applicant reiterates the arguments made in the arguments filed on 20 November 2020, and argues Hariri is silent regarding the use of human serum albumin in NK cell culture, and does not teach the claimed amount of IL-2. The Applicant argues Hariri does not teach the cytotoxicity assay now recited in claim 7.While acknowledging Hariri teaches a cytotoxicity assay that uses the same target cells ant time period as now recited in claim 7, the Applicant states the cytotoxicity assay taught by Hariri is less rigorous because it uses a 10:1 ratio of effector to target 
EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant alleges the claimed concentration of IL-2 produces better expansion when used at the claimed concentration. The Applicant argues Hariri is silent regarding the use of human serum albumin in culture of NK cells. It is noted that this deficiency of Hariri was stated by Examiner in the rejection above. Kohjin Bio Co. discloses liquid media (KBM501 and KBM502) optimized for activation of lymphocytes, particularly NK cells, and the subsequent expansion culture of the activated lymphocytes (page 18). The art teaches KBM501 contains 1,750,000 JRU/L of IL-2 (hence, 1750 JRU/ml) (see page 6). It is of note the instant specification discloses 1IU is about 0.622JRU. Therefore the media disclosed by Kohjin comprises about 2813 IU/ml. Kohjin teaches both media contain “human albumin” (see page 6). Kohjin teaches the albumin in KBM media is “serum albumin” (see page 17, right column, second bullet point). Therefore the secondary reference teaches a medium for culturing NK cells that contains human serum albumin and IL-2 at a concentration that reads on that which is claimed. While Applicant argues Hariri does not list Kohjin’s medium as one that can be used, the rejection is one of obviousness and not anticipation. It would be obvious try using a medium that is optimized for NK cells in a method of produce NK cells.

While Hariri performs a cytotoxicity assay with a 10:1 E:T ratio, a 2:1 E:T ratio was known in the art for performing cytotoxicity assays using NK cells. Fujisaki teaches using a 2:1 E:T ratio to assess NK cytotoxicity. Therefore the claimed ratio is not novel and was known in the art. As taught by Abam the degree of cytotoxicity of natural killer cells (effector cells; NK cells) on K562 cells (target cells) depends on the ratio of NK cells to K562 cells.  Therefore the E:T ratio is a result effective variable. Examiner notes steps a-b of claim 7 recite the steps to produce NK cells. Because these steps are rendered obvious by the prior art, the cells would be expected to have the claimed cytotoxicity if performed using an assay with a 2:1 ratio of effector cells to target cells.

Therefore Applicant’s Invention is rendered obvious by the prior art.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hariri et al. (previously cited; Methods of Generating Natural Killer Cells. Patent 8926964; Prior Publication Data US 2012/0148553; 14 June 2012 with benefit to Provisional Application 61/363981, filed on 13 July 2010) in view of Kohjin Bio. Co (Kojin Bio Catalogue 2010, pages 1-48), Marden et al. (CD69 Is Required for Activated NK Cell-Mediated Killing of Resistant Targets. Blood (2005) 106 (11): 3322 2005), Brandt et al. (The B7 family member B7-H6 is a tumor cell ligand for the activating natural killer cell receptor NKp30 in humans. J. Exp. Med. Vol. 206 No. 7 1495-1503) and Bird et al. (Another way to escape the immune system’s watchful eye. Nature Reviews: Immunology 2005 page 673) as evidenced by Sony et al. (Product Data Sheet: Purified anti-mouse CD355 (CRTAM)).




The teachings of Hariri and Kohjin et al. as set forth above are reiterated. Examiner notes Hariri uses FACS analysis to determine cell surface markers expressed by Natural Killer cells (Table 3).





Marden et al. teach the C-type lectin receptor CD69 is expressed on a range of haematopoietic cells following activation (first paragraph, page 1). On natural killer (NK) cells CD69 may play a direct role in mediating cytotoxicity of tumour targets. The art teaches it has previously been shown that remission following chemotherapy or autologous bone marrow transplantation (BMT) for acute myeloid leukaemia (AML) is dependent on NK cell cytotoxicity (same cited section). The art teaches CD69 is required for activated NK-cell-mediated killing of resistant targets and that CD69L may be a tumour-restricted marker (last paragraph).

Brandt et al. teach Natural Killer cells participate in the shaping of the inflammatory and adaptive immune response, and are also an important part of the innate immune system as they directly kill transformed and virally infected cells (page 1495, left column, first paragraph). The art teaches Natural Killer cells express surface NKp30 and mediates killing of the human chronic myelogenous leukemia cell line K562 (page 1496, left column, last paragraph). 


Bird et al. disclose “CRTAM is expressed by NK cells only after activation”. As evidenced by Sony, CD355 is CRTAM.

It would have been obvious to combine the teachings of Hariri to practice a method of generating NK cells using the claimed steps. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale A indicates it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable. Hariri et al. disclose a two-step method of generating NK cells comprising sequential culturing of progenitor cells in separate mediums containing different cytokines. It would have been obvious to perform the first culture step for 35 days since, in a specific embodiment, Hariri teaches the time for expansion and differentiation of hematopoietic cells into NK cells can be about for any time between 14 days to about 50 days. The MPEP teaches in the case where the claimed amount lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Further, in a specific embodiment, the differentiation time is about 21 days to about 28 days. A culture time of “about 28 days” is interpreted to be sufficiently close to 35 days that it would be expected to have the same properties. One would have had a reasonable expectation of success since Hariri teaches expansion and differentiation may be successfully conducted during the claimed timeframes to produce NK cells. 

Further, Hariri discloses a range of time for culturing, the art teaches cells can be cultured during the second step for 5, 6, 7, 8 or 9 days and that mature cells can be detected at this time point by morphological analysis. It would be obvious to one of ordinary skill in the art to culture cells for 7 days because Hariri teaches mature NK cells can be obtained after “7” days using the disclosed method. One would be motivated to use any time in the disclosed range since Hariri teaches NK cells may successfully be obtained. Therefore, Examiner asserts the claimed ranges are prima facie obvious. 

It would have been obvious to combine the teachings of Hariri and Kohjin by using a concentration of IL-2 that is between 2500-2900 IU/ml. One would have been motivated to do so since Kohjin teaches the use of a commercially available media that optimizes NK cell activation and expansion that contains 2813 IU/ml IL-2. The skilled artisan would use this concentration since it is taught to be optimal for activating and expanding NK cells. Further, one would use this concentration to increase the number of activated NK cells produced by Hariri. One would have had a reasonable expectation of success since Kohjin teaches IL-2 can be used at this concentration. One would have expected similar results since both references are directed to producing activated NK cells. As set forth above, Hariri teaches culturing a medium supplemented with AB-type serum. It would have been obvious to use human serum albumin in said medium. One would have been motivated to do so since Kohjin teaches medium supplemented with IL-2 also contains human serum albumin. The skilled artisan would use human serum albumin since the prior art teaches it is used in mediums for producing NK cells. One would have had a reasonable expectation of success since Kohjin teaches human serum albumin can be used in culture mediums that comprise IL-2. One would have expected similar results since both references are directed to producing activated NK cells.

The method of producing NK cells is rendered obvious. It would have been obvious to assess the NK cells produced by Hariri for expression of CD69, CD355 and CD337. One would have been motivated to do so since Hariri teaches cytotoxic NK cells and the prior art references teach each of the recited surface markers are expressed by cytotoxic NK cells. Hariri teaches the NK cells of the disclosed invention are used to treat cancer and infectious diseases. The skilled artisan would select cells with the claimed surface markers because the prior art demonstrates each marker is associated with active NK cells. While the prior art is silent regarding the expression of the claimed cells, the MPEP teaches the discovery of a previously unappreciated property of a prior art composition, does not render the old composition patentably new to the discoverer. The method of producing NK cells is rendered obvious, one would expect the cells to express the claimed markers.

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977).
There is sufficient evidence that the product disclosed by the reference is Applicants' product, and the burden is shifted to Applicants to distinguish the two. See In re Best, 195 USPQ 430 and Ex Parte Gray 10 USPQ 2d 1922, 1923.

Therefore claim 27 is rendered obvious as claimed (claim 27).

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653   
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653